 Case 2:20-cv-02291-DOC-KES Document 140 Filed 06/19/20 Page 1 of 7 Page ID #:2027




 1   MICHAEL N. FEUER, City Attorney (SBN 111529)
     KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3   GABRIEL S. DERMER, Assistant City Attorney (SBN 229424)
     ARLENE N. HOANG, Deputy City Attorney (SBN 193395)
 4   JESSICA MARIANI, Deputy City Attorney (SBN 280748)
 5   200 North Main Street, City Hall East, 7th Floor
 6   Los Angeles, California 90012
     Telephone: 213-978-4681
 7   Facsimile: 213-978-7011
 8   Email: Scott.Marcus@lacity.org
 9   Attorneys for Defendant
10   CITY OF LOS ANGELES
11
                              UNITED STATES DISTRICT COURT
12
                         CENTRAL DISTRICT OF CALIFORNIA
13
     LA ALLIANCE FOR HUMAN RIGHTS,                Case No. CV 20-02291 DOC (KES)
14   et al.,
15                                                CITY OF LOS ANGELES’ STATUS
                Plaintiffs,                       REPORT
16
17   v.
18                                                Hon. David O. Carter
     CITY OF LOS ANGELES, a Municipal             United States District Judge
19   entity, et al.,
20
                Defendants.
21
22
23
24
25
26
27
28



                                CITY OF LOS ANGELES’ STATUS REPORT
 Case 2:20-cv-02291-DOC-KES Document 140 Filed 06/19/20 Page 2 of 7 Page ID #:2028




 1         Defendant City of Los Angeles (“City”) respectfully submits this status report
 2   setting forth the City’s progress toward providing housing or shelter for individuals
 3   experiencing homelessness camped within 500 feet of freeway overpasses, underpasses,
 4   or ramps in the City.
 5         On May 22, 2020, the Court issued a Preliminary Injunction directing Defendants
 6
     City and County of Los Angeles (“County”) to offer housing or shelter to, and then
 7
     humanely relocate, people experiencing homelessness camped within 500 feet of
 8
     freeway overpasses, underpasses, or ramps by September 1, 2020. [Dkt. 123.]
 9
           The Court subsequently vacated that Preliminary Injunction [Dkt. 138] after
10
     Defendants submitted and the Court approved a binding term sheet by which the City
11
     agreed to provide 6,000 beds within 10 months, and an additional 700 beds within the
12
     following 8 months (6,700 beds 1 in total within 18 months) to house or shelter
13
14   (i) persons experiencing homelessness living within 500 feet of freeway overpasses,

15   underpasses and ramps, and then to give priority to providing housing or shelter to

16   (ii) persons experiencing homelessness 65 or older within the City of Los Angeles, and
17   (iii) other vulnerable persons experiencing homelessness within the City of Los Angeles.
18   [Dkt. 136.]
19         The City has made substantial progress to-date in identifying viable housing and
20   shelter opportunities, which it will first offer to individuals experiencing homelessness
21   camped within 500 feet of a freeway overpass, underpass, or ramp. Individuals
22   experiencing homelessness who are 65 years of age or older, and other vulnerable
23   persons experiencing homelessness in the City, will be prioritized next. The City is
24   working diligently and with urgency to implement the following steps:
25
26   1
       Beds provided under this agreement will be a mix of shelter opportunities, including
27   modular shelters; purchased, leased, and/or converted motel/hotel rooms; rental
     assistance; rapid rehousing; sprung structures or tents; safe parking; safe sleeping;
28
     family reunification; and scattered or permanent supportive housing, among others.


                                               1
                                 CITY OF LOS ANGELES’ STATUS REPORT
 Case 2:20-cv-02291-DOC-KES Document 140 Filed 06/19/20 Page 3 of 7 Page ID #:2029




 1      1. Identify the approximate number of individuals experiencing homelessness
 2         camped within 500 feet of a freeway overpass, underpass, or ramp in the
 3         City.
 4         As indicated in Dkt. 114, the City’s best estimate is that there are approximately
 5   3,100 unsheltered residents in the City living within 500 feet of a freeway overpass,
 6
     underpass or ramp. As discussed in Dkt. 114 at p. 7, the City received freeway
 7
     encampment data from three sources: the California Department of Transportation
 8
     (“Caltrans”), Los Angeles Homeless Services Authority (“LAHSA”), and the Los
 9
     Angeles Police Department (“LAPD”, whose census also included vehicle dwelling).
10
     The information obtained from these sources was:
11
                   ● Caltrans census (3/5/20): 1,243 tents, which equals approximately 1,800
12
                     individuals (excludes “air leases,” such as 16th & Maple)
13
14                 ● LAHSA census (4/20/20 - 5/14/20): 2,946 individuals

15                 ● LAPD census (5/14/20): 3,125 individuals (1,988 tents, 484 vehicles).

16         The City further attempted to estimate the number of people experiencing
17   homelessness residing within 500 feet of a freeway overpass, underpass, or ramp in each
18   Council District by using statistical information derived from the 2019 Point in Time
19   census tract data. This calculation—which resulted in an estimate of 3,100 people—
20   constitutes the City’s best estimate. Again, this number is based on the City’s best
21   approximation as exact numbers are difficult to obtain, and change constantly.
22      2. Identify available shelters and alternative housing options within each
23         Council District sufficient to house the individuals to be humanely relocated.
24         Each Council District office has worked closely with the offices of the City
25   Administrative Officer (CAO) and Chief Legislative Analyst (CLA), with tremendous
26
     diligence and urgency, to identify both existing, available beds as well as additional new
27
     beds that could be created. These beds or shelter opportunities are facilities or services
28


                                               2
                                 CITY OF LOS ANGELES’ STATUS REPORT
 Case 2:20-cv-02291-DOC-KES Document 140 Filed 06/19/20 Page 4 of 7 Page ID #:2030




 1   to shelter or house unsheltered persons experiencing homelessness in each Council
 2   District. These facilities or services may include interim housing facilities, such as A
 3   Bridge Home sites, pallet (or modular) shelters, safe parking lots, rapid rehousing rental
 4   assistance, shared housing, safe camping sites, hotel/motel leasing or vouchers, and the
 5   repurposing of state trailers currently being used to house unsheltered people who are
 6
     vulnerable to COVID-19.
 7
           Each Council District’s plan will reflect the diverse needs of, and unique housing
 8
     or shelter intervention opportunities available in, each District. The precise mix of
 9
     shelter solutions and interventions will be determined on an ongoing basis, with each
10
     Council District maintaining flexibility and discretion to match the specific needs of
11
     each District’s homeless population with the resources and opportunities available
12
     within each District. To that end, each District is identifying (a) shelter opportunities
13
14   that are expected to be available and open by September 1, 2020; (b) shelter

15   opportunities expected to be completed by January 1, 2021; (c) shelter opportunities

16   expected to be completed by April 1, 2021; (d) shelter opportunities expected to be
17   completed by December 1, 2021.
18         The City is continuing to identify shelter opportunities to house persons camped
19   near freeways, and to-date, the City has identified a variety of interventions that will
20   provide shelter to such individuals, including ABH and other interim housing sites, safe
21   parking sites, rapid rehousing programs, pallet shelters, safe camping sites, hotel/motel
22   leasing and/or purchasing, permanent supportive housing (“PSH”) sites—some financed
23   by Proposition HHH and some not financed by Proposition HHH—and several state
24   trailer sites. Other measures to assist individuals experiencing homelessness are also
25
26
27
28


                                               3
                                 CITY OF LOS ANGELES’ STATUS REPORT
 Case 2:20-cv-02291-DOC-KES Document 140 Filed 06/19/20 Page 5 of 7 Page ID #:2031




 1   being implemented, including at least one Council District opening a Navigation Center2
 2   by September 1, 2020.
 3         At this time, the City is prioritizing publicly-owned property to minimize cost and
 4   reduce development time. In some Council Districts, however, there may be a need to
 5   lease or acquire private property, due to a lack of publicly-owned property in the area.
 6
     These shelter opportunities may take more time to develop.
 7
           The mix of shelter interventions to be implemented will also be guided by
 8
     outcomes of outreach and engagement, the continuing assessment of assets available for
 9
     use to implement each solution, and updated guidance from public health officials in
10
     light of the changing nature of the coronavirus pandemic. The City is also exploring
11
     shelter opportunities within 500 feet of freeways when appropriate and consistent with
12
     local and state laws, and City guidelines.3
13
14         All new shelter opportunities and alternative housing options will be configured

15   with adequate physical space to allow the sheltered individuals to maintain the minimum

16   social distance recommended by local public health experts to mitigate the transmission
17   of the COVID-19 virus during the pandemic. All shelter opportunities will have
18   adequate hygiene facilities, such as hand washing stations and showers, and will be
19   staffed by security as necessary to ensure the safety of the homeless persons sheltered
20
     2
21    Navigation Centers improve the quality of life for people experiencing homelessness
22   by providing services such as restrooms, showers and hygiene services, storage for
     personal belongings, and services to assist connecting people with housing opportunities
23   and other community resources.
24   3
       As this Court has noted on several occasions, there are a number of opportunities to
25   provide housing, shelter, safe parking, and other alternatives that happen to be near
     freeways. While the City’s Planning Department Zoning Information file provides
26   guidelines for building within 500 feet of a roadway, it does not explicitly prohibit it.
27   Similarly, state law requires only a 20-foot setback from a freeway for temporary or
     emergency homeless shelters developed on properties owned by the California
28
     Department of Transportation. Cal. Streets & Highway Code Section 104.30(e)(2).


                                                4
                                 CITY OF LOS ANGELES’ STATUS REPORT
 Case 2:20-cv-02291-DOC-KES Document 140 Filed 06/19/20 Page 6 of 7 Page ID #:2032




 1   there. To the extent the public health guidelines change and additional opportunities and
 2   housing options can be added, the City reserves the right to do so.
 3      3. Create protocols for providing outreach and notice to individuals camped
 4         within 500 feet of freeway overpasses, underpasses, and ramps of the
 5         availability of shelters and alternative housing options, for humanely
 6
           relocating individuals after appropriate notice, and for appropriate
 7
           enforcement thereafter.
 8
           The City will provide appropriate notice before relocating individuals
 9
     experiencing homelessness camped within 500 feet of an overpass, underpass, or ramp
10
     within a specific Council District. Such notice shall include information about available
11
     shelters and alternative housing options, including those in that Council District. The
12
     City and LAHSA already have protocols and procedures in place for using outreach
13
14   teams to inform individuals experiencing homelessness about housing opportunities,

15   such as A Bridge Home, and for helping them to relocate into those housing placements.

16   The City is working with LAHSA to adapt those protocols and procedures to the City’s
17   current needs. The City also has procedures and protocols for providing advance notice
18   to individuals experiencing homelessness through both outreach teams and posted signs
19   prior to events such as noticed comprehensive cleanups. The City is working with
20   LAHSA to adapt those protocols and procedures to be used to provide advance notice to
21   persons camped near overpasses, underpasses, and ramps. The City will also partner
22   with the County where County-based outreach teams are needed to provide outreach and
23   services to people experiencing homelessness and facilitate the transition to shelter in the
24   interim period between notice and relocation, if not before notice is posted.
25         After sufficient and appropriate notice and outreach is provided, the City will
26
     provide a shelter opportunity to individuals experiencing homelessness who are
27
     currently camped within 500 feet of freeway overpasses, underpasses, and ramps.
28


                                               5
                                 CITY OF LOS ANGELES’ STATUS REPORT
 Case 2:20-cv-02291-DOC-KES Document 140 Filed 06/19/20 Page 7 of 7 Page ID #:2033




 1         People who accept the offer of shelter will be appropriately screened upon intake
 2   by qualified staff for communicable diseases, including COVID-19, and other health
 3   conditions. If, during the humane relocation process, a social worker, mental health
 4   worker, law enforcement officer, or other qualified personnel encounters an individual
 5   exhibiting COVID-19 symptoms, such individual will be referred to an appropriate
 6
     testing and quarantine/isolation process.
 7
           People who decline the offer of shelter will be ordered to relocate at least 500 feet
 8
     away from a freeway overpass, underpass, or ramp. After the relocation of all persons
 9
     camping within 500 feet of a freeway overpass, underpass, or ramp within a Council
10
     District, the City will, if needed, enforce its laws, including its anti-camping laws, within
11
     500 feet of such overpasses, underpasses, and ramps located in that Council District,
12
     consistent with Martin v. City of Boise, on an ongoing basis to ensure that no person can
13
14   return to camp or reside in that area. The City expects the State and other municipal

15   entities may similarly enforce their laws within 500 feet of freeway overpasses,

16   underpasses, and ramps on property under their respective jurisdictions.
17   DATED: June 19, 2020             MICHAEL N. FEUER, City Attorney
18                                    KATHLEEN A. KENEALY, Chief Asst City Attorney
19                                    SCOTT MARCUS, Senior Assistant City Attorney
                                      GABRIEL S. DERMER, Assistant City Attorney
20                                    ARLENE N. HOANG, Deputy City Attorney
21                                    JESSICA MARIANI, Deputy City Attorney
22                                    By: /s/__Scott Marcus______________________
23                                    SCOTT MARCUS, Senior Assistant City Attorney
                                      Counsel for Defendant City of Los Angeles
24
25
26
27
28


                                                 6
                                 CITY OF LOS ANGELES’ STATUS REPORT
